Citation Nr: 1125697	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  07-40 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	J. Myers Morton, Attorney at Law


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel








INTRODUCTION

The Veteran served on active duty from January 1955 to December 1956. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the above claims. 

When this case was initially before the Board in July 2009, the Board denied entitlement to service connection for tinnitus.  The Veteran appealed the Board's July 2009 decision to the United States Court of Appeals for Veterans Claims (Court), which, in a March 2010 order, granted the parties' joint motion for remand, vacating the Board's July 2009 decision and remanding the case for compliance with the terms of the joint motion.  When this case was returned to the Board in September 2010, it was remanded for further development.  

In August 2010 and May 2011, the Veteran submitted additional evidence in support of his claim, along with a waiver of RO consideration.  Accordingly, the newly submitted evidence will be considered in this decision.  38 C.F.R. § 20.1304 (2010). 
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's tinnitus was incurred in, or caused by, his military service.




CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board grants entitlement to service connection for tinnitus.  This award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.  

The Veteran contends that service connection for tinnitus is warranted because he developed this condition during service due to exposure to noise from small arms fire, gunfire, and motors while serving in the infantry division during service.  See April 2007 claim and December 2007 substantive appeal.  In this regard, he has reported having intermittent ringing in his ears since service.  See May 2011 statement.  

At the outset, the Board notes that, in an April 2011 rating decision, the RO granted entitlement to service connection for the Veteran's bilateral hearing loss, assigning a 30 percent disability rating effective April 18, 2007.  In this regard, the Board also notes that "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  The Merck Manual, Section 7, Ch. 85, Inner Ear. 



Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A Veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

The Veteran's service treatment records are devoid of evidence of treatment for, or complaints of, tinnitus.  Post-service, the evidence of record reflects that, during VA treatment in June 2006, the Veteran reported having ringing in his ears.  



As noted above, the Veteran is already service-connected for bilateral hearing loss, and as such, the Board concedes that he had noise exposure during service.  As such, because it is undisputed that the Veteran was exposed to noise during service and that he currently has tinnitus, the Board will focus on the evidence that pertains to whether his tinnitus is related to his in-service noise exposure.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

The Veteran was afforded a VA audiological examination in November 2010.  At the outset of the examination report, the examiner indicated that he had reviewed the Veteran's claims file.  At the examination, the Veteran denied having any current complaints of tinnitus.  Additionally, the examiner noted that the Veteran could not specifically identify the last episode of his tinnitus, and reported that, upon questioning, the Veteran stated that he had "never really thought about how often he experienced [tinnitus]," but thought that it was probably "a few times per year."  The examiner then went on to report that the Veteran's tinnitus was less likely than not caused by, or related to, the Veteran's military noise exposure.  In support of this opinion, the examiner stated that the Veteran had denied current complaints of tinnitus and could not identify an onset or pattern of his tinnitus.  Moreover, the examiner reported that there was no evidence indicating that the Veteran's tinnitus was recurrent.  

Following this examination, in a May 2011 statement, the Veteran clarified that he had not understood what the November 2010 VA examiner was asking him with regard to his tinnitus.  Specifically, he reported that, contrary to the examiner's report, he did experience recurrent ringing in his ears on an intermittent basis, with episodes of such ringing approximately every week for two weeks, followed by approximately three weeks without any episodes before the ringing started again. 

The Board notes that, in adjudicating a claim, it is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, the United States Court of Appeals for Veterans Claims (Court) has declared that, in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

Based on the foregoing, the Board finds that the evidence supports a finding that the Veteran's tinnitus was incurred during, or caused by, military service.  In making this determination, the Board notes that the Veteran is competent to report that he was exposed to acoustic trauma from small arms fire, gunfire, and motors during service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge).  The Veteran is also competent to report having intermittent ringing in his ears since service.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  In this regard, the Board highlights that competent testimony is limited to that which the witness has actually observed and is within the realm of his or her personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he had significant noise exposure during service, and whether he has had intermittent ringing in his ears since such exposure.  

Moreover, the Board finds no reason to doubt the credibility of the Veteran in reporting his in-service noise exposure and a continuity of symtpomatology (i.e., ringing in his ears on an intermittent basis) since service.  Furthermore, as noted above, insofar as the Veteran is already service connected for bilateral hearing loss, his in-service noise exposure has been conceded.  

The Board also acknowledges the November 2010 VA examiner's opinion that the Veteran's tinnitus was less likely than not caused by, or related to, his military noise exposure.  Significantly, however, the Board points out that in rendering this opinion, the VA examiner failed to acknowledge the Veteran's accounts of continued symptomatology since service, and instead based her opinion on the fact that the Veteran was unable to pinpoint an exact onset date and/or pattern in his tinnitus, and reported that he did not have tinnitus on the date of his examination.  In this regard, the Board highlights that the Veteran has since explained that, at the time of his November 2010 VA examination, he did not understand the examiner's questions regarding the onset and frequency of his tinnitus.  Specifically, the Veteran explained that, contrary to the examiner's report, he had experienced ringing in his ears on an intermittent basis, with episodes of such ringing approximately every week for two weeks at a time, followed by approximately three weeks without any episodes before the ringing started again.  As such, placing the Veteran's statements made at the time of his November 2010 examination in the context of his other statements in support of his claim, it appears as if he was attempting to express that, although he could not recall the precise date of his last tinnitus episode, he had experienced intermittent ringing in his ears since service.  Accordingly, because the November 2010 opinion is based on an apparent miscommunication between the examiner and the Veteran, and does not contemplate the Veteran's reports of a continuity of symptomatology since service, the Board finds this opinion to be of little probative value.  See Kowalski v. Nicholson, 19 Vet.App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet.App. 229 (1993)) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's reports); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that when the Secretary undertakes to provide a medical examination or obtain a medical opinion, he must ensure that the examiner providing the report or opinion is fully cognizant of the claimant's past medical history).  

Based on the foregoing, the Board finds that the Veteran's tinnitus cannot be reasonably disassociated from his noise exposure during service.  He was exposed to noise during service and has provided competent and credible statements regarding a continuity of symtpomatology since service.  Accordingly, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102 (2010).  Therefore, the Veteran's claim for entitlement to service connection for tinnitus is granted.  


ORDER

Service connection for tinnitus is granted.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


